In accordance with the opinion of this court rendered December 3, 1941, the petitioner has been given opportunity to show cause why an order should not be made remitting the case to the superior court with direction to dismiss the petition.
The petitioner has now appeared by counsel in accordance with the permission given him. After such hearing, the court finds no cause has been shown to induce it to change its opinion heretofore rendered, and it is ordered that the case be remitted to the superior court with direction to dismiss the petition.